NewmaN, J.
No doubt, the court should construe the charter, constitution, rules, and regulations of the defendant liberally, in order to promote the benevolent purposes of the order. Ballou v. Gile, 50 Wis. 614. This benevolent purpose is promoted by giving effect to the intention of the member who pays the sums necessary to procure the benefit, whenever that can properly be done. It is said that a leading purpose of the defendant’s existence, as expressed in its charter, is “ to assist and give pecuniary aid to the widows and orphans of deceased members.” There is no question that the persons named in the beneficiary certificate are the identical persons whom the member who paid the money wished to have the benefit. If, then, upon fair principles of interpretation, it appears that those beneficiaries are fairly included in the class of persons designated as “ orphans of the deceased,” then all question of the correctness of the judgment of the trial court disappears. Now, it seems clear that if Josefa Yotapek was, in a legal sense, the child of John Kenner in his lifetime, then .she was his “ orphan ” after his decease. It is quite clear that, in a legal sense, she was his child during his lifetime. *405Sbe was Ms wife’s daughter, Ms stepdaughter. “ By marriage one party thereto holds, by affimty, the same relation to the Mndred of the other that the latter holds by consanguinity.” Spear v. Robinson, 29 Me. 531; Higbe v. Leonard, 1 Denio, 186; Simcoke v. Grand Lodge, 84 Iowa, 383. In the beneficiary certificate she was designated as “my daughter Josefa.” This was strictly correct; for such was the legal relationship, by reason of the affinity between them. There is nothing in the defendant’s charter or constitution or rules which indicates that the word “ orphans is used in any restrictive sense, or that it was intended to exclude from its proposed benefits any person who answered in legal sense to the designation of “children” or “orphans of the deceased member.” It is not expressly limited to those related by consanguinity, and cannot be so^ restricted by construction, in the absence from the context of words indicating sucha design. So, Josefa Yotapek was eligible to be a beneficiary of John Renner.
Perhaps Josef Yotapek, her husband, was not so eligible. He was not at all .related to Renner. Higbe v. Leonard, 1 Denio, 186. The consequence would be that the eligible beneficiary who was designated in the certificate would be entitled to the entire fund. This does not advance the claims of the plaintiffs to the fund.
By the Oov/rt.— The judgment of the circuit court is affirmed.